—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered October 17, 1996, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant waived his right to appeal as part of the plea agreement (see, People v Muniz, 91 NY2d 570; People v Allen, 86 NY2d 599). Accordingly, we decline to consider the merits of the defendant’s contentions on appeal. Rosenblatt, J. P., Ritter, Copertino and Thompson, JJ., concur.